Per Curiam.

Although this case is presented to us on a simple issue of the amount of temporary alimony and counsel fee — a matter which can readily be resolved- — -we find in the case something more of importance and concern, and we perceive hopes for saving the marriage.
The parties separated in the first few months of their marriage. The record indicates that neither party has given the marriage a chance. We see no reason why this marriage should not be saved or why, upon mature reflection and with due regard for each other and the marriage relationship, these parties should not be reunited.
If the parties are not moved with this impetus to undertake a reconciliation on them own, we believe that the newly created Family Part of the court may serve its purpose in this case.
The order appealed from should be modified to reduce the temporary alimony to $25 a week, and the case is remitted to the Family Part for further consideration and proceedings. Settle order.
Peek, P. J., Breitel, Bastow and Cox, JJ., concur.
Order unanimously modified so as to reduce the temporary alimony to $25 per week and the matter remitted to the Family Part for further consideration and proceedings in accordance with the opinion herein. Settle order on notice.